{¶ 1} Appellant has filed a motion for reconsideration of the court’s order dismissing appellant’s appeal as having been improvidently accepted.
{¶ 2} The motion for reconsideration is granted to the following extent: The order in this cause filed on April 2, 2008, dismissing the appeal as having been improvidently accepted, reported at 117 Ohio St.3d 1225, 2008-Ohio-1428, 884 N.E.2d 603, is vacated with respect to appellant’s Proposition of Law No. III. Jurisdiction is retained over this cause as to Proposition of Law No. Ill, the cause is held for the decision in case No. 2007-1427, State v. Ferguson, Cuyahoga App. No. 88450, 2007-Ohio-2777, 2007 WL 1644449, and the briefing schedule is stayed.
Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent.